Title: To Benjamin Franklin from Gastellier, 3 March 1783
From: Gastellier, René-Georges
To: Franklin, Benjamin


Monsieur et trés illustre Docteurà montargis ce 3 mars 1783.
Recevés je vous supplie de nouveau mes actions de Graces trés humbles de l’honneur que vous m’avés fait en recevant la dédicace de mon foible ouvrage et surtout de la maniere beaucoup plus honnête que meritée avec la quelle vous avés daigné l’accueillir. Le souvenir d’un bienfait aussi précieux ne s’effacera jamais de ma mémoire et je puis vous assurer que ma réconnoissance egale le profond respect avec le quel je suis Monsieur votre trés humble trés obeissant serviteur
Gastellier

P.S. Trois exemplaires doivent accompagner la presente missive. Celui qui est relié est destiné au président de la société de philadelphie et les deux autre au secretaire et à la société elle même.

